 1                                                       The Honorable Robert S. Lasnik

 2

 3

 4
                         THE UNITED STATES DISTRICT COURT
 5                   FOR THE WESTERN DISTRICT OF WASHINGTON

 6
      CENTER FOR FOOD SAFETY,               ) Case No. 2:17-cv-01209-RSL
 7                                          )
                 Plaintiff,                 )
 8                                          ) ORDER STAYING CASES
 9                       v.                 )
                                            )
10    U.S. ARMY CORPS OF ENGINEERS, et al., )
                                            )
11               Defendants,                )
                                            )
12               and                        )
13                                          )
      PACIFIC COAST SHELLFISH GROWERS )
14    ASSOCIATION,                          )
                                            )
15               Intervenor-Defendant       )
                                            )
16                                          )
17    THE COALITION TO PROTECT PUGET        ) Case No. 2:16-cv-00950-RSL
      SOUND HABITAT,                        )
18                                          )
                 Plaintiff,                 )
19                                          )
                         v.                 )
20
                                            )
21    U.S. ARMY CORPS OF ENGINEERS, et al., )
                                            )
22               Defendants,                )
                                            )
23               and                        )
                                            )
24
      TAYLOR SHELLFISH COMPANY, INC.,       )
25                                          )
                 Intervenor-Defendant       )
26                                          )

     ORDER STAYING CASES
 1

 2                                     ORDER STAYING CASES

 3          This matter comes before the Court on the parties’ Stipulated Motion to Stay in Light of

 4   Lapse of Appropriations filed in C16-0950RSL and C17-01209. The motion is GRANTED.
 5
     The currently pending deadline for Defendants’ and Intervenor’s replies in support of their cross
 6
     motions for summary judgment, January 11, 2019, is hereby extended the same number of days
 7
     as the duration of the lapse in appropriations, to be measured from the first day that Congress has
 8
     restored appropriations to the Department of Justice and the Department of Commerce, NOAA.
 9

10   Federal Defendants shall notify the Court and all parties as soon as Congress has appropriated

11   said funds and the parties shall update the deadlines for Defendants’ and Intervenor’s replies and
12   renote their motions on the Court’s calendar.
13

14
            Dated this 4th day of January, 2019.
15

16                                                   A
                                                     Robert S. Lasnik
17                                                   United States District Judge
18

19

20

21

22

23

24

25

26

     ORDER STAYING CASES
